Title: From John Adams to Oliver Wolcott, Jr., 14 October 1797
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
East Chester Oct. 14 1797

I wrote you, a day or two ago, on the necessary Article of money: but am afraid I did not express myself with earnestness enough to convey an adequate Idea of my Necessities.
This shall be your Warrant for signing a Warrant in my behalf, if that is necessary, for two thousand dollars of my salary, which I pray you to convey to me in Postnotes, on New York, as soon as possible.
The Question that perplexes me most is whether to convene Congress at New York—Please to give me constantly your Ideas on this Point.
I am, with great regard Dear Sir / your most obedient

John Adams